DETAILED ACTION
	Claims 1-4, 6-9, and 34-40 are currently pending in the instant application.  Claims 1, 2, 34, and 35 are rejected.  Claims 3, 4, 6, 7, and 36-40 are withdrawn from consideration as being for non-elected subject matter.  Claims 8 and 9 are objected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 July 2021 and 22 June 2021 have been entered.
Election/Restrictions
Applicant's election with traverse of Group I and the species: 
    PNG
    media_image1.png
    177
    196
    media_image1.png
    Greyscale
 in the reply filed on 20 August 2020 has been previously acknowledged.  
According to MPEP 803.02, the examiner has previously determined whether the elected species is allowable.  Applicants’ elected species appears allowable.  Therefore, the search and examination has been previously extended to the compounds of claims 8 and 9 
    PNG
    media_image2.png
    203
    147
    media_image2.png
    Greyscale
  which is not allowable.
Claims 1, 2, 8, 9, 34, and 35 have been examined to the extent that they are readable on the elected embodiment, the elected species and the above mentioned compounds.  It has been determined that the entire scope claimed is not patentable.
Response to Amendment and Arguments
Applicant's amendment and arguments filed 22 June 2021 have been fully considered and entered into the instant application.  Applicant’s amendment has overcome the 35 USC 102(a)(1) rejections over Registry No. 1624164-86-8 as variable A has been amended.  The 35 USC 103 rejection has been overcome as variable A has been amended.   As claims 1, 2, 34 and 35 are rejected as seen below, the claim objection to claims 8 and 9 is maintained.
Maintained Claim Objections
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 34 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being Registry No. 1061510-34-6 which is 
    PNG
    media_image3.png
    364
    276
    media_image3.png
    Greyscale
 .  Registry No. 1061510-34-6 corresponds to the formula (I) wherein R1 is 
    PNG
    media_image4.png
    85
    120
    media_image4.png
    Greyscale
 , R2 is H; L1 is –C(O)NH-; and A is 
    PNG
    media_image5.png
    158
    180
    media_image5.png
    Greyscale
 , and is found in claim 34: 
    PNG
    media_image2.png
    203
    147
    media_image2.png
    Greyscale
 .  Solubility data is provided for Registry No. 1061510-34-6.
 Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					13 August 2021			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620